        Case 1:18-cv-00238-GSK Document 149                Filed 05/03/21   Page 1 of 1




                UNITED STATES COURT OF INTERNATIONAL TRADE


 DAK AMERICAS LLC, INDORAMA
 VENTURES USA, INC., and NAN YA
 PLASTICS CORPORATION, AMERICA,

                        Plaintiffs,

        v.
                                                          Before: Gary S. Katzmann, Judge
 UNITED STATES,
                                                          Court No. 18-00238
                        Defendant,

        and

 NOVATEX LIMITED, G-PAC
 CORPORATION, NIAGARA BOTTLING,
 LLC, and iRESIN, LLC,

                        Defendant-Intervenors.



                                          JUDGMENT
       This case having been submitted for decision, and the court, after due deliberation, having

rendered an opinion; now, in conformity with that opinion, it is hereby

       ORDERED that the United States International Trade Commission’s Views of September

23, 2020, ECF No. 117, are sustained; and it is further

       ORDERED that judgment be, and hereby is, entered for defendant the United States.

                                                                  /s/     Gary S. Katzmann
                                                                            Judge
 Dated: May 3, 2021
        New York, New York
